On petition for writ of certiorari to the United States Court of Appeals for the Second Circuit.

Per Curiam:

The petition for writ of certiorari is granted and the judgment is reversed.*
Mr. Justice Reed believes certiorari should have been denied and dissents from the judgment of reversal. Mr. Justice *899Frankfurter, Mr. Justice Burton and Mr. Justice Harlan are of the opinion that the petition for writ of certiorari should have been denied.
Randolph J. Seifert and William A. Blank for petitioner. Robert M. Peet for respondent.

Amended May 14, 1956. 351 U. S. 183.